                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. CV17-03828-VBF (DFM)                                          Date: January 28, 2019
    Title   Arthur Edward Ramirez v. Scott Frauenheim, Warden



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                      Nancy Boehme                                         Not Present
                       Deputy Clerk                                      Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:      (IN CHAMBERS) Order to Show Cause


       On May 22, 2017, Petitioner filed a Petition for Writ of Habeas Corpus by a Person in State
Custody that contained two grounds for relief. Dkt. 1 (“Petition”). Ground Two, a claim of
ineffective assistance of appellate counsel for failing to “federalize” certain claims, had not been
exhausted in state court. See Dkt. 4 at 2. Furthermore, as noted in the footnote of the Court’s June
1, 2017 order to show cause, Petitioner’s attached petition for review to the California Supreme
Court contained three additional claims that Petitioner apparently believed were unexhausted. See
id. at 2 n.3.

      Accordingly, on June 1, 2017, the Court issued an order directing Petitioner to do one of
several things, including: request that Ground Two of the Petition be dismissed and that he be
allowed to either proceed on the exhausted claim, Ground One, or seek a stay of the then fully
exhausted Petition under Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003).

       On June 19, 2017, Petitioner submitted two documents to the Court. In the first, Petitioner
informed the Court that he “would like to request that Ground Two . . . be dismissed and that the
Court accept and file the amended petition.” Dkt. 7 at 1. Attached to this document was the
Court’s June 1 order to show cause, on which Petitioner had circled and underlined the option
described above. Petitioner’s second document was a proposed first amended petition. In his
proposed first amended petition, Petitioner set forth four grounds for relief. Petitioner’s ineffective
assistance of appellate counsel claim had been replaced with the three additional claims referenced
in the footnote of the Court’s June 1 order.

CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: nb
                                                                                                Page 1 of 2
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

       The Court interpreted Petitioner’s filing as a request for a Kelly stay and a request for leave
to amend the Petition to add the three claims. See Dkt. 9. Respondent did not oppose Petitioner’s
request for a stay, so the Court granted the stay on several conditions, including: (1) that Petitioner
present any unexhausted claims in a habeas petition filed in the California Supreme Court within
thirty days of November 2, 2017; (2) that Petitioner lodge a copy of that state habeas petition with
the Court forthwith; and (3) that Petitioner filed a motion to amend the Petition to add any newly
exhausted claims within thirty days after the California Supreme Court decided the petition. See
Dkt. 17.

      In November 2018, Respondent moved to lift the stay and dismiss the petition for failure to
prosecute. See Dkt. 19, 20. Petitioner has not filed any opposition to the motion. Petitioner has
also not filed with this Court a copy of his California Supreme Court habeas petition. Nor can the
Court find any evidence online that Petitioner ever filed such a petition. The Court denies without
prejudice Respondent’s request to dismiss the Petition for failure to prosecute, however. At a
minimum, the Court will address the merits of Petitioner’s exhausted claim.

       Before turning to Respondent’s motion to lift the stay, the Court ORDERS Petitioner to
show cause in writing, within twenty-one (21) days of the date of this order, why the Court’s
November 2, 2017 stay in this case should not be lifted. Petitioner is expressly warned that failure
to respond to the Court’s order to show cause may result in an order vacating the stay and a
subsequent recommendation that Petitioner’s request for leave to amend the Petitioner be denied
to allow the matter to proceed to the merits of Petitioner’s exhausted claim.




CV-90 (12/02)                             CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                                Page 2 of 2
